Order entered March 2, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-00806-CV

                     MARIAMA MANSARAY, Appellant

                                        V.

                          MARY PHILLIPS, Appellee

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-16263

                                     ORDER

      By letter dated December 30, 2020, we notified appellant her brief failed to

comply with rule 38 of the Texas Rules of Appellate Procedure and directed her to

file an amended brief that complied with rule 38 within ten days.        To date,

appellant has not filed an amended brief.

      Accordingly, we ORDER the appeal submitted on appellant’s December 6,

2019 brief. Appellee’s brief shall be filed within THIRTY DAYS of the date of
this order.


              /s/   BILL WHITEHILL
                    JUSTICE